COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Jesus Jose Lacer v. The State of Texas

Appellate case number:     01-17-00267-CR

Trial court case number: 44479

Trial court:               33rd District Court of Burnet County

        On November 21, 2017, the Court issued an order noting that certain exhibits, marked by
the official court reporter as follows, were not included as part of the reporter’s record forwarded
to this Court on appeal.

           1. Defendant’s sealed Exhibit 2 (video recording containing pornographic material);
           2. Defendant’s sealed Exhibit 3 (video recording containing pornographic material).

        Thus, we ordered the District Clerk of Burnet County or the court reporter, if the exhibits
were still in her possession, to deliver to the Clerk of this Court the original above described sealed
exhibits. See TEX. R. APP. P. 34.5(c), 34.5(f), 34.6(d), 34.6(g). The District Clerk of Burnet
County or the court reporter was also directed to include a copy of the trial court’s order sealing
Defendant’s Exhibits 2 and 3. The court reporter has now notified the Court that she filed the
above described sealed exhibits with the District Clerk of Burnet County and no longer has access
to them.

        Accordingly, we again ORDER the District Clerk of Burnet County to deliver to the Clerk
of this Court the original above described sealed exhibits. See TEX. R. APP. P. 34.5(c), 34.5(f),
34.6(d), 34.6(g). The District Clerk of Burnet County should also include a copy of the trial court’s
order sealing Defendant’s Exhibits 2 and 3.

        The Clerk of this Court is directed to receive, maintain, and keep safe the original sealed
exhibits; to deliver them to the justices of this Court for their inspection; and, upon completion of
inspection, to return the originals of the above described sealed exhibits to the District Clerk of
Burnet County.

       The sealed exhibits shall be filed in the First Court of Appeals within 5 days of the date
of this order. If the District Clerk of Burnet County is unable to file the sealed exhibits within 5
days, the District Clerk is directed to file an information sheet or certified statement informing the
Court of the status of the exhibits.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually           Acting for the Court

Date: January 11, 2018